Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16/673,565 filed 11/04/2019. Claims 1-2, 4-5, and 8-20 amended. Claims 1-20 are subject to examination.

Duplicate Claims
Claim 11 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balasubramanian et al. (Balasubramanian hereafter) (US 20200100187 A1).

Regarding claim 1, Balasubramanian teaches, A signal processing method, comprising: 
receiving, by a first base station (Balasubramanian; The serving cell may comprise an evolved Node B ( eNB), Par. 0004; One of cells 901-909 is the serving cell for UAV 801, Par. 0116), a first measurement report from a terminal device (Balasubramanian; The aerial WTRU may include an unmanned aerial vehicle (UAV). The UAV may be a drone, Par. 0004), wherein the first measurement report comprises measurement information of signals received by the terminal device from one or more cells (Balasubramanian; UAV 801 (or a WTRU that can see multiple eNBs) may estimate the path loss for each of the neighboring cells and may report estimates or measurements to the serving cell … The estimate may be accomplished … by using measurements of the reference signal power, Par. 0116); and 
(Balasubramanian; One of cells 901-909 is the serving cell for UAV 801, Par. 0116), the first measurement report to a second base station (Balasubramanian; The eNBs of cells 901-909 may provide the above reported path loss information to the appropriate cells (e.g. inferred from a reported cell-id), for example, through an X2 interface … reporting to the serving cell and relying upon the serving cell using the X2 interface to forward this information, Par. 0117-0118; an eNB may exchange (e.g. through X2 interface) path loss information that its serving members may experience with other eNBs/neighboring cells, Par. 0119).  

Regarding claim 15, Balasubramanian teaches, An apparatus, comprising: 
one or more processors (Balasubramanian; a WTRU, Par. 0116), and 
a non-transitory storage medium configured to store program instructions (Balasubramanian; a WTRU, Par. 0116); 
wherein, when executed by the one or more processors, the instructions cause the apparatus to (Balasubramanian; a WTRU, Par. 0116): 
measure signal quality of signals received from one or more cells to generate a first measurement report (Balasubramanian; A UAV may measure a path loss from each neighboring eNB … A measurement control message may provide a neighbor cell list (e.g. neighCelllist), which may be monitored for triggering event D1, Par. 0120-0122); and 
send the first measurement report to a first base station, wherein the first measurement report comprises measurement information of the signals received from the one or more cells (Balasubramanian; UAV 801 (or a WTRU that can see multiple eNBs) may estimate the path loss for each of the neighboring cells and may report estimates or measurements to the serving cell … The estimate may be accomplished … by using measurements of the reference signal power, Par. 0116).  

Regarding claim 20, Balasubramanian teaches, The apparatus according to claim 15 wherein the instructions further cause the apparatus to: 
receive first downlink scheduling information from the first base station (Balasubramanian; CRS may be transmitted in the DL that enables a WTRU or UAV to estimate path loss … RRC signaling may be used to indicate to a WTRU subframes/PRBs where reference signals may be transmitted for path loss estimation, Par. 0130); 
or 
determine the first downlink scheduling information by using first identification information, wherein the first downlink scheduling information is scheduling information of a neighboring cell, and wherein the first identification information is received by the apparatus from the first base station, or the first identification information is determined by the apparatus based on indication information received from the first base station.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Weng et al. (Weng hereafter) (US 20120322453 A1).

Regarding claim 2, Balasubramanian teaches, The method according to claim 1. 
Balasubramanian fails to explicitly teach,
wherein the method further comprises: sending, by the first base station, uplink resource configuration information to the second base station, wherein the uplink resource configuration information comprises at least one of resource block (RB) location information, a modulation and coding scheme (MCS), or a frequency hopping indication for use by the terminal device for uplink transmission.  
However, in the same field of endeavor, Weng teaches, 
wherein the method further comprises: sending, by the first base station, uplink resource configuration information to the second base station (Weng; The radio resource sets across neighbouring base stations may not overlap with each other, Par. 0032; At 325, the RRI configuration coordination is performed at the serving eNB 320a and the neighbouring eNB 320b via backhaul, Par. 0033), wherein the uplink resource configuration information comprises at least one of resource block (RB) location information (Weng; base stations can define DL and UL radio resource sets, the radio resource sets may be defined using dimensions of time, frequency, Par. 0032), a modulation and coding scheme (MCS), or a frequency hopping indication for use by the terminal device for uplink transmission (Weng; To make the RRI configuration known to the in-cell UEs, broadcasting 335 can be performed by the serving eNB 320a, Par. 0033). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Balasubramanian to include the use of UL interference coordination as taught by Weng in order to manage interference (Weng; Par. 0032).


Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Davydov et al. (Davydov hereafter) (US 20150303958 A1).

Regarding claim 3, Balasubramanian teaches, The method according to claim 1. 
	Balasubramanian fails to explicitly teach,
	wherein the method further comprises: 
sending, by the first base station, a resource scheduling request to the second base station, wherein the resource scheduling request is used to request downlink resource scheduling information from the second base station; and 
receiving, by the first base station, first downlink resource scheduling information from the second base station.  
Davydov teaches, 
 	wherein the method further comprises: 
sending, by the first base station, a resource scheduling request to the second base station (Davydov; The first eNB 102, again optionally, forwards, to the second eNB 108, a notification 312 containing an indication of that interference, Par. 0035), wherein the resource scheduling request is used to request downlink resource scheduling information from the second base station (Davydov; The second eNB 108, either proactively or in response to the above notification, sends to the first eNB 102 interfering signal information associated with the communication 112 between the second eNB 108 and the second UE 110, Par. 0036); and 
receiving, by the first base station, first downlink resource scheduling information from the second base station (Davydov; element “PDSCH resource allocation” Fig. 3; That information is described below, but can comprise an indication of the resource allocation, in particular, those relating to the UE-specific reference signal 308 associated with the second UE 110, as can be appreciated by signal 314, as well as the modulation scheme 308' used for resource elements of the communication 112, Par. 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Balasubramanian to include the use of interference mitigation data as taught by Davydov in order to forward it to interfered UE, UE1 (Davydov; Par. 0038).

Regarding claim 4, Balasubramanian-Davydov teaches, The method according to claim 3, wherein the method further comprises: 
sending, by the first base station, the first downlink resource scheduling information to the terminal device (Davydov; The first eNB 102 forwards the PDSCH resource allocation 314, in particular, the PDSCH resource allocation and associated UE-specific reference signal, or data associated with or derived from that allocation, known as interference mitigation data, to the first UE 104, Par. 0039), wherein the first downlink resource scheduling information comprises downlink resource scheduling information of the second base station (Davydov; The second eNB 108, either proactively or in response to the above notification, sends to the first eNB 102 interfering signal information associated with the communication 112 between the second eNB 108 and the second UE 110, Par. 0036).  
The rational and motivation for adding this teaching of Davydov is the same as for Claim 3.

 
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Donepudi et al. (Donepudi hereafter) (US 20170055186 A1).

Regarding claim 6, Balasubramanian teaches, The method according to claim 1, wherein the method further comprises: 
(Balasubramanian; The eNBs of cells 901-909 may provide the above reported path loss information to the appropriate cells (e.g. inferred from a reported cell-id), for example, through an X2 interface, Par. 0117).  
Balasubramanian fail to explicitly teach,
second base station.
However, in the same field of endeavor, Donepudi teaches, 
second base station (Donepudi;  ECGIs are unique values that are not reused, Par. 0016; ECGIs may also be stored in this neighbor table. The ECGIs may be associated with the PCI and with the current GPS location to form a 3-tuple, Par 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Balasubramanian to include the use of ECGI and GPS location as taught by Donepudi in order to determine neighbor base station (Donepudi; Par. 0005).

Regarding claim 7, Balasubramanian-Donepudi teaches, The method according to claim 6, further comprising: 
determining, by the first base station, at least one cell of the one or more cells based on the first measurement report (Balasubramanian; The eNBs of cells 901-909 may provide the above reported path loss information to the appropriate cells (e.g. inferred from a reported cell-id), for example, through an X2 interface, Par. 0117); and 
(Donepudi;  ECGIs are unique values that are not reused, Par. 0016; ECGIs may also be stored in this neighbor table. The ECGIs may be associated with the PCI and with the current GPS location to form a 3-tuple, Par 0023).
The rational and motivation for adding this teaching of Donepudi is the same as for Claim 6.


Claim 8-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of TS 36.133 (TS 36.133 hereafter) (3GPP TS 36.133 V14.3.0 (2017-03)).
 
Regarding claim 8, Balasubramanian teaches, The method according to claim 1, wherein the measurement information comprises any one of a signal quality level and a signal quality (Balasubramanian; a UAV may provide a measurement report that may include a cell-id and a path loss of a neighboring cell, Par. 0119), and wherein 
a correspondence between the signal quality and the signal quality level is preset (Balasubramanian; A serving eNB may signal .alpha., P.sub.o in SIB (e.g. based on one or more rules) … to infer interference levels. Rules may include, for example: (i) Rule-1, e.g., set .alpha.=.alpha..sub.1, for example, when a minimum path loss among neighbor cells may be less than x dB and/or (ii) Rule-2, e.g., set .alpha.=.alpha..sub.2, for example, when a path loss of at least n neighboring cells (e.g. n is any integer) may be less than y dB, Par. 0120), or the correspondence is received by the terminal device from the first base station.  
Although Balasubramanian teaches Rule 1 and 2, but fails to explicitly teach signal quality level. However, in the same field of endeavor, TS 36.133 teaches in Table 9.1.4-1 that RSRP reported value is RSRP_00 when RSRP < -140 dBm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Balasubramanian to include the use of mapping table as taught by TS 36.133 in order to determine signal quality from reported value (TS 36.133; pg 431).

Regarding claim 9, Balasubramanian-TS 36.133 teaches, The method according to claim 8, wherein the first measurement report further comprises at least one of a cell quantity or a cell ID corresponding to each signal quality level (Balasubramanian; a UAV may provide a measurement report that may include a cell-id and a path loss of a neighboring cell, Par. 0119).  

Regarding claim 16, Balasubramanian teaches, The apparatus according to claim 15, wherein the instructions further cause the apparatus to: 
generate the first measurement report based on measurement report configuration information (Balasubramanian; A trigger may be sent, for example, as a part of an RRC reconfiguration message. In an example provided below, an event trigger (underlined) may be sent as a part of a measurement control message, Par. 0121), wherein the measurement report configuration information (Balasubramanian; A measurement control message may provide a neighbor cell list (e.g. neighCelllist), which may be monitored for triggering event D1. It may provide an offset (e.g. D1-Offset: 2) that may indicate event D1 may be triggered, for example, when a neighbor cell path loss may be 2 dB less than a serving cell path loss, Par. 0122).  
Although Balasubramanian teaches offset value, but fails to explicitly teach signal quality level. 
However, in the same field of endeavor, TS 36.133 teaches,
signal quality level (TS 36.133; RSRP_00 … RSRP < -140 dBm, Table 9.1.4-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Balasubramanian to include the use of mapping table as taught by TS 36.133 in order to determine signal quality from reported value (TS 36.133; pg 431).

Regarding claim 17, Balasubramanian-TS 36.133 teaches, The apparatus according to claim 16, wherein the measurement report configuration information further comprises at least one of a signal quality range corresponding to each of the at least one signal quality level (Balasubramanian; Rule-1 … when a minimum path loss among neighbor cells may be less than x dB and/or (ii) Rule-2 … when a path loss of at least n neighboring cells (e.g. n is any integer) may be less than y dB, Par. 0120; Rules may be reconfigured (e.g. from time to time) by an eNB, Par. 0123 & TS 36.133; RSRP_00 … RSRP < -140 dBm, Table 9.1.4-1) or level configuration information corresponding to each of the at least one signal quality level, and wherein the measurement information to be reported.  
The rational and motivation for adding this teaching of TS 36.133 is the same as for Claim 16.

Regarding claim 18, Balasubramanian-TS 36.133 teaches, The apparatus according to claim 16, wherein the measurement report configuration information is received by the apparatus from the first base station (Balasubramanian; A trigger may be sent, for example, as a part of an RRC reconfiguration message. In an example provided below, an event trigger (underlined) may be sent as a part of a measurement control message, Par. 0121), or the measurement report configuration information is preconfigured.  

Regarding claim 19, Balasubramanian teaches, The apparatus according to claim 15 
wherein the measurement information comprises any one of a signal quality level and a signal quality (Balasubramanian; a UAV may provide a measurement report that may include a cell-id and a path loss of a neighboring cell, Par. 0119), and wherein 
a correspondence between the signal quality and the signal quality level is preset (Balasubramanian; A serving eNB may signal .alpha., P.sub.o in SIB (e.g. based on one or more rules) … to infer interference levels. Rules may include, for example: (i) Rule-1, e.g., set .alpha.=.alpha..sub.1, for example, when a minimum path loss among neighbor cells may be less than x dB and/or (ii) Rule-2, e.g., set .alpha.=.alpha..sub.2, for example, when a path loss of at least n neighboring cells (e.g. n is any integer) may be less than y dB, Par. 0120), or the correspondence is received by the apparatus from the first base station.  
Although Balasubramanian teaches Rule 1 and 2, but fails to explicitly teach signal quality level. However, in the same field of endeavor, TS 36.133 teaches in Table 9.1.4-1 that RSRP reported value is RSRP_00 when RSRP < -140 dBm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Balasubramanian to include the use of mapping table as taught by TS 36.133 in order to determine signal quality from reported value (TS 36.133; pg 431).


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DENG et al. (DENG hereafter) (US 20180199242 A1).

Regarding claim 10, DENG teaches, A signal processing method, comprising: 
receiving, by a second base station (gNB1), a first measurement report from a first base station (DENG; the UE may report a measurement report to the master node first, then selected and forwarded the measurement report of the frequency at which the NR cell is to gNB1 by the master node, Par. 0083), wherein the first measurement report comprises measurement information obtained by a first terminal device by the terminal device measuring signals received from one or more cells (DENG; the measurement report may include an object measured by the user equipment, a cell list, a measurement result, and the like, Par. 0064); and 
(DENG; when the secondary node evaluates according to the measurement report, and a cell having a better signal exists at the frequency, then the secondary node can determine to use the evolved node base station corresponding to the cell as a target secondary node, and determine to switch so that can provide a better wireless service for the UE, Par. 0066),  wherein the 
first base station is a serving base station of the first terminal device (DENG; For UE configured with dual-connectivity, a master node(MN or Master eNB, MeNB) connected to it is responsible for the transmission of a Radio Resource Control (RRC) signaling, such as the eNB1 in FIG. 1, Par. 0004).  


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENG in view of TS 36.133 (TS 36.133 hereafter) (3GPP TS 36.133 V14.3.0 (2017-03)).

Regarding claim 11, DENG teaches, The method according to claim 10, wherein the first measurement report comprises signal of the one or more cells (DENG; the UE measures one or more cells of the secondary node according to a LTE measurement configuration, Par. 0042), and wherein determining, by the second base station, at least one third base station based on the first measurement report comprises: 
of the one more cells whose signal exceeds a preset threshold as a target cell (DENG; when the secondary node evaluates according to the measurement report, and a cell having a better signal exists at the frequency, Par. 0066); and 
determining, by the second base station, a base station of the target cell as one of the at least one third base station (DENG; then the secondary node can determine to use the evolved node base station corresponding to the cell as a target secondary node, Par. 0066).  
Although DENG teaches measurement configuration according to LTE, but fails to explicitly teach, 
signal quality.
However, in the same field of endeavor, TS 36.133 teaches,
signal quality (TS 36.133; RSRP_00 … RSRP < -140 dBm, Table 9.1.4-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DENG to include the use of mapping table as taught by TS 36.133 in order to determine signal quality (TS 36.133; pg 431).

Regarding claim 12, DENG teaches, The method according to claim 10, wherein the first measurement report comprises a signal of the one or more cells (DENG; the UE measures one or more cells of the secondary node according to a LTE measurement configuration, Par. 0042), and wherein determining, by the second 
determining, by the second base station, at least one of the one more cells whose signal exceeds a preset threshold as a target cell (DENG; when the secondary node evaluates according to the measurement report, and a cell having a better signal exists at the frequency, Par. 0066); and 
determining, by the second base station, a base station of the target cell as one of the at least one third base station (DENG; then the secondary node can determine to use the evolved node base station corresponding to the cell as a target secondary node, Par. 0066).  
Although DENG teaches measurement configuration according to LTE, but fails to explicitly teach, 
signal quality.
However, in the same field of endeavor, TS 36.133 teaches,
signal quality (TS 36.133; RSRP_00 … RSRP < -140 dBm, Table 9.1.4-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DENG to include the use of mapping table as taught by TS 36.133 in order to determine signal quality (TS 36.133; pg 431).  


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENG in view of Faerber et al. (Faerber hereafter) (US 20160255613 A1) and in further view of Song et al. (Song hereafter) (US 20130121191 A1).

Regarding claim 13, DENG teaches, The method according to claim 10. 
	DENG fails to explicitly teach,
wherein the method further comprises: 
receiving, by the second base station, uplink resource configuration information from the first base station, wherein the uplink resource configuration information comprises at least one of reference signal configuration information or uplink data scheduling information; and 
sending, by the second base station, the uplink resource configuration information to the at least one third base station.  
However, in the same field of endeavor, Faerber teaches, 
receiving, by the second base station (Faerber; a relay node, e.g., a relay eNB, Par. 0053), uplink resource configuration information from the first base station (Faerber; anchor eNB 332, Par. 0167), wherein the uplink resource configuration information (Faerber; transmitting to a node at least one message indicating the radio resources allocated to non-cellular wireless communication link, Par. 0229); and 
sending, by the second base station, the uplink resource configuration information to the at least one third base station (Faerber; a booster node, e.g., a booster eNB, Par. 0053; anchor eNB 332 may control a macro cell, and booster eNB 336 may control a small cell connected to eNB 332 via relay node 334, Par. 0167). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DENG to include the use of resource allocation scheme as taught by Faerber in order to allocate resources according to link type (Faerber; Par. 0123).
DENG-Faerber fails to explicitly teach,
information comprises at least one of reference signal configuration information or uplink data scheduling information.
However, in the same field of endeavor, Song teaches,
information comprises at least one of reference signal configuration information or uplink data scheduling information (Song; At step 2, macro eNB 1002 may provide reference signal (e.g., sounding reference signal (SRS)) configuration information of one or more macro UEs that may potentially interfere with pico cells to a pico eNB 1004, Par. 0126; At step 5, macro eNB 1002 may transmit UL resource reservation for detected macro UEs to pico eNB 1004, Par. 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DENG-Faerber to include the use of reserving resources as taught by Song in order to control interference (Song; Par. 0007).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENG in view of Takahashi et al. (Takahashi hereafter) (US 20130301528 A1).

Regarding claim 14, DENG teaches, The method according to claim 10. 
	DENG fails to explicitly teach,
wherein the method further comprises:  
receiving, by the second base station, a resource scheduling request from the first base station, wherein the resource scheduling request is used to request downlink resource scheduling information; and 
sending, by the second base station, at least one of downlink resource scheduling information of the second base station or downlink resource scheduling information of the at least one third base station to the first base station. 
However, in the same field of endeavor, Takahashi teaches, 
receiving, by the second base station, a resource scheduling request from the first base station, wherein the resource scheduling request is used to request downlink resource scheduling information (Takahashi; In step S1003, the radio base station eNB#1 transmits the "DL HI Indication" to the radio base station eNB#2 that manages the cell #2, Par 0047); and 
sending, by the second base station, at least one of downlink resource scheduling information of the second base station (Takahashi; In step S1005, the radio base station eNB#2 transmits the subframe pattern indicating the subframe which does not transmit the set downlink data to the radio base station eNB#1, Par. 0050). 
DENG to include the use of sharing subframe pattern as taught by Takahashi in order to mitigate interference (Takahashi; Par. 0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416